Order entered November 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01468-CV

                     IN RE BABU SAMUEL KALLUVILAYIL, Relator

                Original Proceeding from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F91-00956-TH

                                            ORDER
                        Before Justices Moseley, Lang-Miers, and Evans

       Based on the Court’s opinion of today’s date, we DENY in part and DISMISS in part

relator’s petition for writ of mandamus. We ORDER that relator bear the costs of this original

proceeding.

       We DIRECT the Clerk to send a copy of this Court’s opinion and order, by first-class

mail, to Babu Samuel Kalluvilayil, TDCJ No. 584945, Robertson Unit, 12071 F.M. 3522,

Abilene, Texas 79601.

       We DIRECT the Clerk to send copies of this Court’s opinion and order, by electronic

transmission, to the Presiding Judge of the Criminal District Court No. 1 and to Michael Casillas,

Dallas County District Attorney’s Office.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE